 

Exhibit 10.5

INOGEN, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

(PERFORMANCE-BASED)

Unless otherwise defined herein, the terms defined in the Inogen, Inc. 2014
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Award Agreement (Performance-Based) (the “Award Agreement”).

NOTICE OF RESTRICTED STOCK GRANT

Participant Name:

Address:

You have been granted the right to receive an Award of Shares of Restricted
Stock, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Target Number of Shares

 

 

 

 

 

Performance Period

 

 

Performance Matrix

The number of Shares of Restricted Stock in which Participant may vest on the
applicable “Vesting Date” (as defined below) will depend upon achievement of the
performance goal during the applicable Performance Period set forth in the
Performance Matrix, attached hereto as Exhibit B.  

“Vesting Date” means [INSERT APPLICABLE DEFINITION].

8854564_1.DOC

--------------------------------------------------------------------------------

 

Subject to the terms set forth in Exhibit B, in the event Participant ceases to
be a Service Provider for any or no reason before the Vesting Date, such Shares
of Restricted Stock and Participant’s right to acquire any Shares of Restricted
Stock hereunder will terminate as set forth in Section 5 of the Terms and
Conditions of Restricted Stock Grant.  Additionally, if, following the end of an
applicable Performance Period, the Administrator determines that the performance
goal was not achieved, the Shares of Restricted Stock corresponding to that
Performance Period will immediately terminate as of the date of such
determination.    




-2-

8854564_1.DOC

--------------------------------------------------------------------------------

 

By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Award of Restricted
Stock is granted under and governed by the terms and conditions of the Plan and
this Award Agreement, including the Terms and Conditions of Restricted Stock
Grant, attached hereto as Exhibit A and the Performance Matrix, attached hereto
as Exhibit B, all of which are made a part of this document.  Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Award Agreement.  Participant further agrees to notify
the Company upon any change in the residence address indicated below.

 

PARTICIPANT:

 

INOGEN, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-3-

8854564_1.DOC

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

1.Grant.  The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan for past services and as a separate incentive in connection with his or her
services and not in lieu of any salary or other compensation for his or her
services, an Award of Shares of Restricted Stock, subject to all of the terms
and conditions in this Award Agreement and the Plan, and the Separate Agreement
(as applicable), which are incorporated herein by reference.  Subject to
Section 18(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

2.Escrow of Shares.

(a)All Shares of Restricted Stock will, upon execution of this Award Agreement,
be delivered and deposited with an escrow holder designated by the Company (the
“Escrow Holder”).  The Shares of Restricted Stock will be held by the Escrow
Holder until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider.

(b)The Escrow Holder will not be liable for any act it may do or omit to do with
respect to holding the Shares of Restricted Stock in escrow while acting in good
faith and in the exercise of its judgment.

(c)Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company.  Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.

(d)The Escrow Holder will take all steps necessary to accomplish the transfer of
Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.

(e)Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held in escrow, including
without limitation, the right to vote the Shares and to receive any cash
dividends declared thereon as when the Shares are released from escrow.

(f)In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of

-4-

8854564_1.DOC

--------------------------------------------------------------------------------

 

Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares, the Shares of Restricted Stock
will be increased, reduced or otherwise changed, and by virtue of any such
change Participant will in his or her capacity as owner of unvested Shares of
Restricted Stock be entitled to new or additional or different shares of stock,
cash or securities (other than rights or warrants to purchase securities); such
new or additional or different shares, cash or securities will thereupon be
considered to be unvested Shares of Restricted Stock and will be subject to all
of the conditions and restrictions which were applicable to the unvested Shares
of Restricted Stock pursuant to this Award Agreement.  If Participant receives
rights or warrants with respect to any unvested Shares of Restricted Stock, such
rights or warrants may be held or exercised by Participant, provided that until
such exercise any such rights or warrants and after such exercise any shares or
other securities acquired by the exercise of such rights or warrants will be
considered to be unvested Shares of Restricted Stock and will be subject to all
of the conditions and restrictions which were applicable to the unvested Shares
of Restricted Stock pursuant to this Award Agreement.  The Administrator in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants.

(g)The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Shares of Restricted Stock or
otherwise note its records as to the restrictions on transfer set forth in this
Award Agreement.

3.Vesting Schedule.  Except as provided in Section 4, and subject to Section 5,
the Shares of Restricted Stock awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.  Shares
of Restricted Stock scheduled to vest on a certain date or upon the occurrence
of a certain condition will not vest in accordance with any of the provisions of
this Award Agreement, unless Participant will have been continuously a Service
Provider from the Date of Grant until the date such vesting occurs.

4.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Shares of Restricted Stock at any time, subject to the terms of the
Plan.  If so accelerated, such Shares of Restricted Stock will be considered as
having vested as of the date specified by the Administrator.

5.Forfeiture upon Termination of Status as a Service Provider.  Notwithstanding
any contrary provision of this Award Agreement, the balance of the Shares of
Restricted Stock that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such termination and Participant will have no further
rights thereunder.  Participant will not be entitled to a refund of the price
paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section 5.  Participant hereby appoints the Escrow Agent with
full power of substitution, as Participant’s true and lawful attorney-in-fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to

-5-

8854564_1.DOC

--------------------------------------------------------------------------------

 

transfer the certificate or certificates evidencing such unvested Shares to the
Company upon such termination of service.

6.Death of Participant.  Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate.  Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7.Withholding of Taxes.  Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance, payroll and other taxes which the Company
determines must be withheld with respect to such Shares.  Prior to vesting of
any Shares of Restricted Stock, Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Participant’s employer (the
“Employer”) to satisfy all withholding and payment obligations of the Company
and/or the Employer.  In this regard, Participant authorizes the Company and/or
the Employer to withhold all applicable tax withholding obligations legally
payable by Participant from his or her wages or other cash compensation paid to
Participant by the Company and/or the Employer or from proceeds of the sale of
Shares.  Alternatively, or in addition, if permissible under applicable local
law, the Administrator, in its sole discretion and pursuant to such procedures
as it may specify from time to time, may permit or require Participant to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld.  [Section 16 officers: To the extent determined
appropriate by the Administrator in its discretion, it will have the right (but
not the obligation) to satisfy any tax withholding obligations under the method
prescribed under Section 7(b) and, until determined otherwise by the
Administrator, this will be the method by which such tax withholding obligations
are satisfied.] [Non-Section 16 officers: To the extent determined appropriate
by the Administrator in its discretion, it will have the right (but not the
obligation) to satisfy any tax withholding obligations under the method
prescribed under Section 7(d) and, until determined otherwise by the
Administrator, this will be the method by which such tax withholding obligations
are satisfied.]  If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Shares of Restricted Stock otherwise are scheduled to vest pursuant
to Sections 3 or 4 or tax withholding obligations related to Shares of
Restricted Stock otherwise are due, Participant will permanently forfeit such
Shares of Restricted Stock and any right to receive Shares thereunder and the
Shares of Restricted Stock will be returned to the Company at no cost to the
Company.

-6-

8854564_1.DOC

--------------------------------------------------------------------------------

 

8.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant or the Escrow Agent.  After such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.  Except as provided in Section 2(f),
after such issuance, recordation and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.

9.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

10.Address for Notices.  Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Inogen, Inc., 326
Bollay Drive, Goleta, CA 93117, or at such other address as the Company may
hereafter designate in writing.

11.Grant is Not Transferable.  Except for the escrow described in Section 2 or
transfer of the Shares to the Company or its assignees contemplated by this
Award Agreement, and except to the limited extent provided in Section 6, the
unvested Shares subject to this grant and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process until such Shares shall have vested in
accordance with the provisions of this Award Agreement.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any unvested
Shares of Restricted Stock subject to this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the then-unvested Shares of Restricted Stock will thereupon be
forfeited at no cost to the Company and Participant will have no further rights
thereunder.

-7-

8854564_1.DOC

--------------------------------------------------------------------------------

 

12.Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13.Additional Conditions to Issuance of Stock.  The Company will not be required
to issue any certificate or certificates for Shares hereunder or release such
Shares from the escrow established pursuant to Section 2 prior to fulfillment of
all the following conditions: (a) the admission of such Shares to listing on all
stock exchanges on which such class of stock is then listed; (b) the completion
of any registration, rule compliance or other qualification of such Shares under
any U.S. federal, state, or local or non‑U.S. law, tax code or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body or under any Applicable Laws, which the
Administrator will, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any U.S. federal,
state or other governmental agency, which the Administrator will, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of grant of the Restricted
Stock as the Administrator may establish from time to time for reasons of
administrative convenience.  The Company will make all reasonable efforts to
meet the requirements of any such Applicable Laws and to obtain any such consent
or approval of any such governmental authority.

14.Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.  Capitalized terms used and not defined in this Award
Agreement will have the meaning set forth in the Plan.

15.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

16.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

17.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

-8-

8854564_1.DOC

--------------------------------------------------------------------------------

 

18.Agreement Severable.  In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

19.Modifications to the Agreement.  This Award Agreement constitutes the entire
understanding of the parties on the subjects covered.  Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained
herein.  Modifications to this Award Agreement or the Plan can be made only in
an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the Internal Revenue Code of 1986,
as amended and any final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time (together,
“Section 409A”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this Award of Shares of
Restricted Stock.

20.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

21.Governing Law.  This Award Agreement will be governed by the laws of
California without giving effect to the conflict of law principles thereof.  For
purposes of litigating any dispute that arises under this Award of Shares of
Restricted Stock or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Barbara County, California,
or the federal courts for the United States for the Central District of
California, and no other courts, where this Award of Restricted Stock is made
and/or to be performed.

22.Clawback.  The Restricted Stock (including any proceeds, gains or other
economic benefit received by the Participant from a subsequent sale of Shares
issued upon vesting) will be subject to any compensation recovery or clawback
policy implemented by the Company before the date of this Agreement or any such
policy implemented by the Company after the date of the Agreement in order to
comply with the requirements of Applicable Laws.

 




-9-

8854564_1.DOC

--------------------------------------------------------------------------------

 

EXHIBIT B

PERFORMANCE MATRIX

The following terms shall apply to the Award of Restricted Stock granted to the
Participant identified in the Notice of Grant attached as Part I of the Award
Agreement to which this Performance Matrix is attached.  Unless otherwise
defined herein, capitalized terms shall have the meanings set forth in the Plan
or Award Agreement, as applicable.

Performance Metrics

[INSERT PERFORMANCE METRICS]

Definitions

[INSERT APPLICABLE DEFINITIONS]

Award Determination and Payout

[INSERT ADDITIONAL DETAILS, IF ANY]

The actual number of Shares of Restricted Stock that will vest under the Award
Agreement, if any, upon achievement of the performance metric will be rounded
down to the nearest whole number so as to avoid fractional shares.  Any Shares
of Restricted Stock that do not vest based on achievement against the
performance metric, as determined by the Administrator, will be immediately
forfeited and returned to the Plan share reserve.

Treatment on Change in Control

[INSERT TREATMENT ON CHANGE IN CONTROL]

 

-10-

8854564_1.DOC